Exhibit 23.2 CONSENT OF PETROLEUM ENGINEERS We consent to the references to our firm in the form and context in which they appear in the Annual Report on Form 10-K of PEDEVCO Corp. (the “Company”) for the year ended December 31, 2015 (including, but not limited to, the notes to the financial statements included therein) (the “Annual Report”). We further consent to the inclusion and use in the Annual Report of our report dated January 19, 2016, entitled “PEDEVCO Corp. Reserve Report” (the “Report”), and the information from our Report contained in the Annual Report and the filing of the Report as Exhibit 99.1 to the Annual Report. We also consent to the incorporation by reference in (a) Registration Statement No. 333-192002 on Form S-8 of the Company, (b) Registration Statement No. 333-191869 on Form S-3 of the Company, (c) Registration Statement No. 333-201098 on Form S-8 of the Company, (d) Registration Statement No. 333-201099 on Form S-3 of the Company, and (e) Registration Statement No. 333-207529 on Form S-8 of the Company, of the Report and all references to our firm and the information from our Report. South Texas Reservoir Alliance LLC State of Texas Registration No. F-13460 By: /s/Michael Rozenfeld Name:
